                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JIMMY POWELL,

        Petitioner,

v.                                                                              Case No. 15-CV-640

TROY HERMANS, 1

        Respondent.


                           DECISION AND ORDER
_____________________________________________________________________________

        Jimmy Powell, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (Habeas Pet., Docket # 13.) Powell was convicted of first-

degree reckless injury and sentenced to twenty-three years in prison, consisting of thirteen

years of initial confinement followed by ten years of extended supervision. (Id. at 2.) Powell

contends that his conviction and sentence are unconstitutional. For the reasons stated below,

the petition for writ of habeas corpus will be denied and the case dismissed.

                                              BACKGROUND

        Powell’s conviction arose from “a drug deal gone bad.” (Wisconsin v. Powell,

2013AP1111 (Wis. Ct. App. Mar. 27, 2014), Docket # 15-5 ¶ 1). As summarized by the court

of appeals, the facts are as follows.

        On the afternoon of April 30, 2009, Robert Rabe and his friend Ryan Ryckman were

together at Rabe’s automobile repair shop. (Id. at ¶ 3.) Rabe had $900 in cash in his pocket.



1
  Since the filing of this action, Powell has been transferred from Fox Lake Correctional Institution (Warden Hepp)
to Oregon Correctional Center (Warden Hermans). (Docket # 30.)
(Id.) Late in the evening, Rabe contacted his regular source of cocaine, Powell. (Id.) Rabe and

Ryckman met Powell at a remote location with dim lighting. (Id.) Ryckman had never met

Powell before, and Powell testified that he had never seen Ryckman before. (Id.)

       When Rabe and Ryckman arrived, Rabe parked his vehicle, got out, approached

Powell’s vehicle, and got in the passenger side to complete the drug transaction. (Id. at ¶ 4.)

Ryckman stayed in Rabe’s vehicle. (Id.) There was an altercation that eventually left Rabe

outside, but very near, Powell’s vehicle and Powell inside the vehicle. (Id.) Powell sped off

with his headlights off, running over Rabe and causing serious injury. (Id.)

       Ryckman testified that, while he was waiting in Rabe’s vehicle, he thought the “deal”

was taking too long, so he exited and started walking toward Powell’s vehicle. (Id. at ¶ 5.)

Ryckman testified that as he walked toward Powell’s vehicle, he saw Rabe getting run over.

(Id.) Ryckman said he approached Rabe, who was seriously injured. (Id.) Ryckman took out

his cell phone and called 911. Ryckman did not know where they were, but he attempted to

give 911 location information so that help could be sent. (Id.)

       Meanwhile Powell returned to the scene, with his vehicle headlights still off. (Id. at ¶

6.) Powell approached Ryckman and Rabe, who was lying on the ground. (Id.) Ryckman

testified that Powell pushed him to the ground and struggled with him over the phone. (Id.)

The phone was sheared in half, ending the 911 call. (Id.) Powell testified that he dropped the

half of the phone that ended up in his hand, got back in his vehicle, and drove off. (Id.)

Ryckman had the other half of the phone in his hand when police arrived. (Id.) Disputed

expert testimony and a knife found at the scene supported the view that Powell cut Rabe’s

throat with a knife before or after Powell’s struggle with Ryckman. (Id.) At the same time, the

defense expert and one of the State’s experts opined that Rabe’s sliced throat could have been


                                               2
caused by Powell’s vehicle. (Id.) Police were unable to locate Rabe’s $900 in cash. (Id.)

       Powell was charged with attempted first-degree intentional homicide, armed robbery,

and first-degree reckless injury. (Id. at ¶ 2.) The prosecution’s theory was that Powell observed

that Rabe had a large amount of cash and attempted to take it from Rabe, leading to an

altercation after which Powell ran over Rabe as he sped away, returned to the scene and

interfered with Ryckman’s attempt to summon help, and attempted to kill Rabe, who was the

only person likely to be able to identify Powell. (Id. at ¶ 7.) Powell’s trial counsel admitted

that Powell was at the scene and that Powell hit Rabe with Powell’s vehicle, but argued that

it was an accident. (Id. at ¶ 8.) The defense pointed to conflicts and ambiguities in the

evidence. (Id.) Powell’s counsel further argued that it made no sense that Powell would

attempt to rob and kill a long-term source of money. (Id.) After a four-day trial, (Docket # 15-

18, # 15-21), the jury found Powell not guilty of attempted first-degree intentional homicide

or armed robbery, but found him guilty of first-degree reckless injury (Docket # 15-1).

       On appeal, Powell challenged the trial court’s admission of evidence regarding

Powell’s history of drug dealing, the trial court’s omission of a jury instruction relevant to

Powell’s defense, and a supplemental instruction to the jury that Powell argued misstated the

law and created a mandatory presumption. (Docket # 15-2.) Powell also argued ineffective

assistance of counsel and insufficiency of the evidence, as well as for return of bail money to

the posters. (Id.) On March 27, 2014, the court of appeals rejected his arguments and affirmed.

(Docket # 15-5.) The Wisconsin Supreme Court denied Powell’s petition for review. (Docket

# 15-8.) Powell also filed a motion for postconviction relief arguing ineffective assistance of

trial counsel and postconviction counsel, the denial of which was upheld by the court of

appeals on October 25, 2015. (Docket # 15-12.) The Wisconsin Supreme Court denied review


                                               3
on February 13, 2017. (Docket # 15-15.)

       Powell filed a petition for a writ of habeas corpus in this court on May 27, 2015.

(Docket # 1.) On July 8, 2015, I issued an order staying the case pending exhaustion at the

state level. (Docket # 9.) On June 30, 2017 I issued an order reopening the case and directing

Powell to file a new petition. (Docket # 12.) Powell filed his amended petition on July 12,

2017, and it is now the operative petition in this case. (Docket # 13.) The matter is now fully

briefed and ready for resolution.

                                 STANDARD OF REVIEW

       Powell’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,” 28

U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as established

by the United States Supreme Court” if it is “substantially different from relevant [Supreme

Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000) (quoting Williams

v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit recognized the narrow

application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ of
       habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.



                                                4
Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever the

state court ‘unreasonably applied [a clearly established] principle to the facts of the prisoner’s

case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir. 1997).

In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law erroneously
       or incorrectly. Rather, that application must also be unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532 U.S.

951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must determine

that the state court decision was both incorrect and unreasonable. Washington, 219 F.3d at

627.

       Habeas relief is available only for state court decisions that are contrary to federal law.

This court may not review whether a state court properly applied its own state laws. Estelle v.

McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.”).

       “The operative decision under review is that of the last state court to address a given

claim on the merits.” Harris v. Thompson, 698 F.3d 609, 623 (7th Cir. 2012) (citing Greene v.

Fisher, 565 U.S. 34 (2011). In this case, there are two operative decisions: (1) the court of


                                                 5
appeals decision of March 27, 2014 adjudicating Powell’s claims of trial court error and

ineffective assistance of counsel (Docket # 15-5), and (2) the court of appeals decision of

October 25, 2016 on Powell’s claims of ineffective assistance of trial and postconviction

counsel (Docket # 15-12).

                                           ANALYSIS

       Powell’s amended petition argues that he is entitled to a writ of habeas corpus due to

(1) ineffective assistance of trial counsel for failing to object to a supplemental jury instruction,

(2) insufficiency of the evidence that Powell showed utter disregard for human life as

necessary to convict him of first-degree reckless injury, (3) trial court error in allowing

evidence of a ten-year drug dealing relationship between Powell and Rabe, and (4) sentencing

based on inaccurate information. (Docket # 13 at 6–9.)

       1.      Supplemental Jury Instruction

               1.1.    Ineffective Assistance of Counsel

       Powell’s first ground for relief is that his trial counsel was ineffective for failing to

object to a supplemental jury instruction that Powell argues misstated the law and created a

mandatory presumption. (Docket # 13 at 6–7, Docket # 23 at 16–22.)

       At trial, the jury was provided with instructions on the elements of first-degree reckless

injury, which included:

       The third element of first degree reckless injury is that the circumstances of the
       defendant’s conduct showed utter disregard for human life.

       In determining whether the conduct showed utter disregard for human life, you
       should consider these factors: What the defendant was doing; why the
       defendant was engaged in that conduct; how dangerous the conduct was; how
       obvious the danger was; whether the conduct showed any regard for human
       life; and all other facts and circumstances relating to the conduct.

(Docket # 15-21 at 220–21.) During deliberations, the jury asked two questions of the court:

                                                 6
       Please provide us with a definition of “utter disregard for human life”?
       Is there a time element associated with this utter disregard? (before, during,
       after)

(Docket # 15-2 at 84.) After an off-the-record discussion among the court and the

parties, the court generated this response:

       The law for “utter disregard for human life” has already been provided to you.
       There is no additional legal guidance on this definition.

       In this case, the crime of First Degree Reckless Injury involves the period of
       time while Mr. Powell is engaged in conduct related to operating his motor
       vehicle. It does not include conduct by Mr. Powell after Mr. Rabe had been run
       over.

(Docket # 15-2 at 85.) On the record, the parties agreed that this answer was proper. (Docket

# 15-5 ¶ 234–36.)

       Powell argues that this supplemental jury instruction misstated the law in that it

forbade the jury to consider Powell’s behavior before and after Rabe was run over, while the

law requires the jury to consider the totality of the circumstances. (Docket # 23 at 17–22.)

Powell believes that his actions before and after could have constituted mitigating evidence,

for example, if Powell returned to see if Rabe was okay or to ensure help was summoned.

(Id.) Powell also argues that the instruction created a mandatory presumption because it “told

the jury that Powell’s driving his vehicle was conduct that involved first degree reckless injury

so if the jury found Powell drove his vehicle he would be guilty of first degree reckless injury

which Powell admitted to.” (Id. at 21.) Powell thus argues that counsel was deficient for failing

to object to this instruction. (Id. at 17–22.)

       The State contends that the supplemental instruction did not misstate the law or

prevent the jury from considering the totality of the circumstances, so Powell’s counsel was

not ineffective for failing to object. (Docket # 26 at 11–21.) The state contends that the answer



                                                 7
properly clarified that the conduct causing injury at issue was Powell’s driving off in his

vehicle, not any other acts such as Powell’s role in the altercation with Rabe or Powell’s

actions when he returned to the scene. (Id.)

       The clearly established Supreme Court precedent for ineffective assistance of counsel

claims is set forth in Strickland v. Washington, 466 U.S. 668 (1984). To establish ineffective

assistance of counsel, Powell must show both “that counsel’s performance was deficient” and

“that the deficient performance prejudiced the defense.” Id. at 687. To satisfy Strickland’s

performance prong, the defendant must identify “acts or omissions of counsel that could not

be the result of professional judgment.” United States ex rel. Thomas v. O’Leary, 856 F.2d 1011,

1015 (7th Cir. 1988) (citing Strickland, 466 U.S. at 690). “The question is whether an attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not whether

it deviated from best practices or most common custom.” Harrington v. Richter, 131 S. Ct. 770,

788 (2011) (quoting Strickland, 466 U.S. at 689). A reviewing court must seek to “evaluate the

conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. We “must indulge

a strong presumption that counsel’s conduct falls within a wide range of reasonable

professional assistance,” id., and “strategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable,” id. at 690.

       To establish prejudice, it is “not enough for the defendant to show that his counsel’s

errors had some conceivable effect on the outcome of the [trial].” Hough v. Anderson, 272 F.3d

878, 891 (7th Cir. 2001). A petitioner must show “that there is a reasonable probability that,

but for counsel’s errors, the result of the [trial] would have been different.” Strickland, 466

U.S. at 694. This does not mean that the defendant must show that “counsel’s deficient

conduct more likely than not altered the outcome in the case.” Id. at 693. Rather, a


                                               8
“reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Id. at 694. Making this probability determination requires consideration of the totality of the

evidence before the jury. Id. at 695. A “verdict or conclusion only weakly supported by the

record is more likely to have been affected by errors than one with overwhelming record

support.” Id. at 696.

       A court deciding an ineffective assistance claim need not approach the inquiry “in the

same order or even to address both components of the inquiry if the defendant makes an

insufficient showing on one.” Id. at 697. “[A] court need not determine whether counsel’s

performance was deficient before examining the prejudice suffered by the defendant as a result

of the alleged deficiencies. The object of an ineffectiveness claim is not to grade counsel’s

performance. If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be followed. Courts

should strive to ensure that ineffectiveness claims not become so burdensome to defense

counsel that the entire criminal justice system suffers as a result.” Id.

       In this case, the court of appeals, citing State v. Williams, 2006 WI App 212, ¶ 18, 296

Wis. 2d 834, 723 N.W.2d 719, identified the standard for ineffective assistance of counsel,

which mirrors the standard articulated by the Supreme Court in Strickland. Having identified

the appropriate standard, the court of appeals concluded that there was no deficiency because

the instruction accurately responded to the jury’s question. (Id. ¶ 42–48.) The court explained

that it was apparent from the record, including the testimony of trial counsel at the

postconviction hearing, that the parties and the circuit court believed the jury not to be asking

whether they could consider the totality of the circumstances, but for guidance on what injury-

causing conduct was at issue. (Id. ¶ 46.) “Given the series of events before, during, and after


                                                9
Rabe was run over, the jury obviously questioned exactly what alleged conduct it should focus

on when deciding whether such conduct was criminally reckless.” (Id. ¶ 47.) The court of

appeals opined that “there was no reason to suppose that the jury questioned whether it could

consider all of the circumstances when deciding whether particular conduct was criminally

reckless.” (Id.) The court pointed out that, on the contrary, the jury instructions given prior to

deliberations instructed the jury that when it was determining the utter disregard element, it

could consider “the circumstances of the defendant’s conduct,” “why the defendant was

engaged in that conduct,” “whether the conduct showed any regard for life,” and “all other

facts and circumstances relating to the conduct.” (Id. ¶ 47.) Thus, the court concluded that

counsel was not deficient for failing to object to the instruction.

       To my mind, Powell argues persuasively—more persuasively than the court of appeals

credited him for—that the jury instruction was misleading, if not actually erroneous. At the

postconviction hearing, trial counsel for Powell stated that counsel’s interpretation of the jury

instruction was essentially the one Powell advances: that it limited the circumstances the jury

could consider to Powell’s actions in the vehicle:

       Q: So did you see any reason to object to that . . . information the court
       provided the jury in response to their question?
       A: Yeah. I actually recall, um, feeling a little surprised that the court limited it
       that much. And I was sort of expecting the court to say, um, you know, and
       consider all the circumstances. But the court actually limited it to just the period
       when Mr. Powell was inside the car. And I felt that was favorable to Mr.
       Powell.
       Q: So you didn’t object?
       A: I didn’t object. I liked it because it had the effect of limiting it so the jury
       wouldn’t be able to consider anything outside the car. It was only when he was
       in the car, which is really as limited as you can get.
       [. . .]
       And I would just add that, um, also before—before he got in the car, there was
       also—there was a fist fight. There was a time when it was alleged Mr. Powell
       had kicked open the door and knocked Mr. Rabe down. So, again, none of that
       was really, according to the court’s answer, was in play. So that’s why I liked

                                               10
       it because there were things that happened that injured Mr. Rabe before and
       after. So if we’re limiting it to just the time that Mr. Powell is operating the
       vehicle, I felt that was the best possible result for Mr. Powell.

(Docket # 15-25 at 35–36, 46.) In light of this testimony, it does not appear that Powell’s trial

counsel shared the view that the jury instruction merely specified that the conduct at issue

was the operation of the vehicle; rather, counsel interpreted it as forbidding the jury from even

considering anything that happened outside the car.

       However, the issue before me for habeas review, and that the court of appeals

addressed, is not whether the jury instruction was correct. The question is whether trial

counsel was ineffective for failing to object to it. On that question, the court of appeals’

conclusion that counsel was not deficient was a reasonable one. In the above testimony, trial

counsel clearly stated that the decision not to object was strategic. The prosecution’s theory

was that Powell had attacked and robbed Rabe, run over him with his vehicle, returned to slit

his throat with a knife, and interfered with Ryckman’s attempt to summon help. A reasonable

attorney could have concluded that an instruction preventing the jury from considering

anything but Powell’s activity while driving the vehicle would help, rather than hurt, Powell.

This is precisely the sort of strategic decision to which deference is owed to trial counsel under

Strickland. Thus, Powell is not entitled to habeas relief on this claim.

               1.2.   Erroneous Jury Instruction (Stand-Alone Claim)

       Powell also urges this court to treat the claim as a stand-alone claim of erroneous jury

instructions. (Docket # 23 at 2–16.) The State argues that the court of appeals disposed of this

claim on an independent and adequate state ground because Powell did not object to it at

trial, and that Powell procedurally defaulted the claim by not raising it in his petition for

review before the Wisconsin Supreme Court or in his habeas petitions in this court. (Docket



                                               11
# 26 at 8–10.) Powell replies that even if the claim is procedurally defaulted, the circumstances

of this case warrant excusal of the default. (Docket # 29 at 1–3, 5–11.)

        As an initial matter, although Powell’s petition identifies his claim as one of ineffective

assistance of counsel, the facts he alleges in the petition to support the claim reflect a stand-

alone claim of erroneous jury instructions. 2 (Docket # 13 at 6–7.) As Powell is proceeding pro

se, I will construe his petition liberally to include the stand-alone claim and accordingly do

not find that he defaulted his claim by failing to raise it in his petition.

        When a “state court does not reach a federal issue because of a state procedural bar,

the issue cannot be raised” in a federal writ for habeas corpus unless the petitioner can show

cause and prejudice. Jenkins v. Nelson, 157 F.3d 485, 491 (7th Cir. 1998) (citing Wainwright v.

Sykes, 433 U.S. 72, 90-91 (1977)). To conclude that a petitioner has procedurally defaulted a

claim due to an adequate and independent state ground, this Court “must be convinced that

the last state court to consider the question actually relied” on a procedural ground “as the

basis for its decision.” Braun v. Powell, 227 F.3d 908, 912 (7th Cir. 2000) (internal citations

omitted). The state court’s reliance on a procedural rule therefore must be explicit. See id.

Furthermore, “the state’s procedural rule must be both ‘firmly established and regularly

followed,’” applied consistently and frequently, and will not be an adequate ground for

procedural default “if the prisoner ‘could not fairly be deemed to have been apprised of its

existence’ at the time [he] acted.” Id. (internal citations omitted).

        Procedural default may be overcome by a showing of “cause” excusing the default and

resulting “prejudice.” Rodriguez v. Young, 906 F.2d 1153, 1158–59 (7th Cir. 1990) (citing

Wainwright v. Sykes, 433 U.S. 72 (1977)). In some cases, ineffective assistance of counsel may

2
 I note that the same is true of Powell’s petition for review to the Wisconsin Supreme Court. (Docket # 15-6
at 18–23.)

                                                     12
excuse the default if the ineffectiveness rises to the level of a constitutional deprivation. Id. at

1159. Additionally, procedural default may be overcome in certain cases where there would

otherwise be a deprivation of due process resulting in a fundamental miscarriage of justice.

Id. at 1159 (citing Murray v. Carrier, 477 U.S. 478 (1986)).

         In this case, the court of appeals refused to adjudicate the stand-alone claim because

Powell had not objected to the jury instruction at trial. (Docket # 15-5 ¶ 42 n.2.) Wisconsin

case law consistently holds that a challenge to a jury instruction is forfeited if not raised at the

trial court level. State v. Huebner, 2000 WI 59, ¶ 10, 235 Wis. 2d 486, 611 N.W.2d 727. The

normal procedure in criminal cases is to address unpreserved claims only within the rubric of

ineffective assistance of counsel, rather than as stand-alone claims. (Docket # 15-5 ¶ 42 n.2;

Docket # 15-3 at 7–8 (citing State v. Erickson, 227 Wis. 2d 758, 766, 596 N.W.2d. 749 (1999)).)

Because the court of appeals’ rejection of Powell’s stand-alone challenge to the jury

instruction was based on an independent and adequate state procedural ground—that he

failed to object to the jury instruction at trial—federal habeas relief is not available on this

claim.

         Powell argues that the ineffective assistance of his counsel constitutes “cause” for not

objecting and satisfies the first prong of Wainwright. (Docket # 29 at 2.) However, as explained

above, counsel reasonably believed that this instruction worked in Powell’s favor, and thus

his failure to object was not constitutionally deficient. As for the “due process” exception, this

is an exceedingly high standard and offers relief only “in an extraordinary case, where a

constitutional violation has probably resulted in the conviction of one who is actually

innocent.” Carrier, 477 U.S. at 496. Powell has not alleged any set of facts sufficient for me to

conclude that the jury instruction, even if erroneous, probably resulted in his conviction


                                                13
despite his actual innocence. Thus, I see no basis for overcoming the procedural default here.

       2.      Ineffective Assistance of Counsel: Presentence Information (“PSI”)

       Powell’s habeas petition states that he is entitled to relief because his sentence was

based on inaccurate information. (Docket # 13 at 9.) However, the claim Powell presented to

the state courts and elaborates in his brief is styled as a claim of ineffective assistance of

counsel for failing to argue that the information in his PSI report was inaccurate. (State of

Wisconsin v. Jimmy L. Powell, 2015AP2540 (Wis. Ct. App. Oct. 25, 2016); Docket # 23 at 22–

24.) Because Powell is proceeding pro se, I construe his petition liberally to state both the stand-

alone claim and the ineffective assistance claim. Additionally, while Powell argued ineffective

assistance of both trial and postconviction counsel at the state level, his briefs in this court

only argue ineffective assistance of trial counsel. (Docket # 23 at 22–24; Docket # 29 at 11–

12.) Thus, I deem his ineffective assistance of postconviction counsel claim abandoned and

proceed only on the ineffective assistance of trial counsel claim.

       The court of appeals explained that the PSI recommended a sentence including ten to

twelve years of initial confinement. (Id. at 3.) At the request of the State, the Department of

Corrections filed a letter with the circuit court stating that the PSI author had not considered

the acquitted charges in making her recommendation. (Id.) The State then filed a sentencing

memorandum in which it pointed out that the court could consider the facts underlying the

acquitted charges, highlighted those facts, and recommended fifteen years of initial

confinement. (Id.) The circuit court stated it did not know what the PSI’s sentencing

recommendation would have been had the PSI author considered that information, and

proceeded to impose thirteen years of initial confinement. (Id. at 3–4.)

       If this issue is framed as one of ineffective assistance of counsel, the two-pronged


                                                 14
Strickland analysis applies. If it is framed as a stand-alone claim of violation of the right to be

sentenced based on accurate information, Powell must show both that the information before

the sentencing court was inaccurate and that the sentencing court relied on the inaccurate

information in the sentencing. United States v. Tucker, 404 U.S. 443 (1972); Lechner v. Frank,

341 F.3d 635, 639 (7th Cir. 2003).

        In its 2016 decision, the court of appeals concluded that counsel’s performance was

not deficient because the information before the court was accurate. (Docket # 15-12.) The

court of appeals concluded that the DOC letter did not present inaccurate information, but

rather accurately stated that the PSI author did not consider acquitted charges. (Id. at 4.) Thus,

the court concluded, counsel was not deficient for failing to object to the information before

the court. (Id. at 4.)

        Powell contends that it was unreasonable to conclude that the information presented

to the court was accurate. (Docket # 22 at 23–24.) Powell argues that the letter was inaccurate

because it led the court to believe that, had the PSI author included the acquitted charges, the

sentence recommendation would have been higher. (Docket # 23 at 23–24.) Upon scrutiny

of Powell’s arguments, it appears that Powell objects not so much to the letter’s accuracy as

to the use the State made of it and to the trial court’s interpretation of it. (Docket # 29 at 11–

12.) Powell argues, in essence, that had counsel objected and clarified that the PSI sentence

recommendation could not have considered the two acquitted charges under DOC policy at

the time, the judge would have taken the PSI recommendation at face value and followed it,

rather than inflating it based on conjecture about what the PSI author would have

recommended otherwise. (Id. at 12.)

        Even if the letter could be or was misinterpreted by the court, or if the State had


                                                15
nefarious motives in presenting it, these do not make the information inaccurate. The court

of appeals’ conclusion that the information before the court was accurate and that counsel did

not act deficiently in failing to object was not contrary to or an unreasonable application of

federal law, or an unreasonable determination in light of the facts presented to it. Therefore,

Powell is not entitled to habeas relief on this ground.

       3.      Other Claims

       In his petition, Powell contended that there was insufficient evidence of utter disregard

for human life to support a conviction for first-degree reckless conduct, and that the trial court

erroneously admitted evidence of Powell’s prior drug dealing. (Docket # 13 at 7–8.) However,

Powell did not raise or elaborate these claim in either his opening brief or his reply brief. I

conclude that Powell has abandoned these claims. United States v. Dabney, 498 F.3d 455, 460

(7th Cir. 2007); Duncan v. State of Wis. Dept. Health and Family Servs., 166 F.3d 930, 934 (7th

Cir. 1999).

                                        CONCLUSION

       To obtain habeas relief, Powell must show that the state court’s decisions were

contrary to or an unreasonable application of federal law. Although the challenged jury

instruction was not ideal, the court of appeals’ determination that Powell’s counsel had not

been defective in failing to object to it was not unreasonable under Strickland. Furthermore,

the court of appeals’ conclusion that the information presented at sentencing was accurate

was not an unreasonable determination of the facts in light of the evidence presented to it.

Finally, Powell’s claims of insufficient evidence and trial court error in admitting other acts

evidence have been abandoned. Accordingly, Powell’s claims do not present a basis to grant

relief under 28 U.S.C. § 2254. The petition will therefore be denied and this case dismissed.


                                               16
                           CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue or

deny a certificate of appealability “when it enters a final order adverse to the applicant.” A

certificate of appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing

of the denial of a constitutional right, the petitioner must demonstrate that “reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were ‘adequate to deserve encouragement

to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle,

463 U.S. 880, 893, and n.4).

       When issues are resolved on procedural grounds, a certificate of appealability “should

issue when the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.” Id.

Each showing is a threshold inquiry; thus, the court need only address one component if that

particular showing will resolve the issue. Id. at 485.

       Jurists of reason would not find it debatable that Powell is not entitled to habeas relief.

Thus, I will deny Powell a certificate of appealability. Of course, Powell retains the right to

seek a certificate of appealability from the Court of Appeals pursuant to Rule 22(b) of the

Federal Rules of Appellate Procedure.




                                                17
                                       ORDER

      NOW, THEREFORE, IT IS ORDERED that Powell’s petition for a writ of habeas

corpus (Docket # 13) is DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability shall not issue;

      IT IS FURTHER ORDERED that this action be and hereby is DISMISSED;

      IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.



      Dated at Milwaukee, Wisconsin this 19th day of March, 2019.



                                               BY THE COURT:

                                               s/Nancy Joseph____________
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                          18
